                                            Case 4:18-cv-01514-DMR Document 30 Filed 05/11/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ROSALI DENISE BRYANT,                          Case No. 18-cv-01514-DMR
                                   8                    Plaintiff,                         ORDER GRANTING PLAINTIFF’S
                                                                                           APPLICATION FOR AWARD OF
                                   9             v.                                        ATTORNEYS’ FEES PURSUANT TO
                                                                                           EQUAL ACCESS TO JUSTICE ACT
                                  10        ANDREW SAUL,1
                                                                                           Re: Dkt. No. 26
                                  11                    Defendant.

                                  12           Plaintiff Rosali Bryant moves the court pursuant to the Equal Access to Justice Act
Northern District of California
 United States District Court




                                  13   (“EAJA”), 28 U.S.C. § 2412, for an award of attorneys’ fees after securing a remand to the Social

                                  14   Security Administration (“SSA”) on September 3, 2019. See Bryant v. Berryhill, No. 18-01514-

                                  15   DMR, 2019 WL 4168911 (N.D. Cal. Sept. 3, 2019). Andrew Saul, the Commissioner of Social

                                  16   Security, opposes the motion. For the reasons given below, the court grants Bryant’s motion.

                                  17   I.      BACKGROUND AND PROCEDURAL HISTORY

                                  18           Bryant applied for Supplemental Security Income (“SSI”) benefits on July 31, 2014. The

                                  19   SSA denied her application on October 9, 2014 and again on reconsideration on March 2, 2015.

                                  20   She then appealed to an Administrative Law Judge (“ALJ”), who found Bryant not disabled on

                                  21   March 6, 2017. The Appeals Council denied Bryant’s request for review on February 23, 2018.

                                  22   She then filed this action, seeking judicial review on numerous grounds.

                                  23           After review of both parties’ motions for summary judgment and the administrative record,

                                  24   the court granted Bryant’s motion in part on September 3, 2019 and remanded the case to the SSA

                                  25   for further proceedings. Bryant, 2019 WL 4168911, at *14. In its order, the court found that the

                                  26   ALJ had erred in rejecting the lay witness testimony of Jeannie Smith and Sean Nunez of Napa

                                  27
                                       1
                                  28    Andrew Saul, Commissioner of Social Security, is substituted for his predecessor, Nancy A.
                                       Berryhill, pursuant to Federal Rule of Civil Procedure 25(d).
                                          Case 4:18-cv-01514-DMR Document 30 Filed 05/11/20 Page 2 of 7




                                   1   Valley Support Services and Bryant’s mother by failing to give germane reasons for disregarding

                                   2   their observations of Bryant, as required by law. Id. at *9-11. As to Smith and Nunez, the ALJ

                                   3   gave three reasons for giving them “little weight.” On review, the court concluded that two of the

                                   4   three reasons were “merely statements of the law” and by themselves did not amount to “germane

                                   5   reasons” to discount those witnesses’ observations of Bryant. Id. at *10. Regarding the third

                                   6   reason, the court found that it “ha[d] little basis in the record and is not germane to these

                                   7   witnesses.” Id.

                                   8          The ALJ also gave “little weight” to Bryant’s mother’s statement, asserting that her

                                   9   observations “do not outweigh the accumulated medical evidence” regarding Bryant’s limitations

                                  10   and that her statement “lacks substantial support from objective findings in the record, which

                                  11   demonstrates good daily activities including the claimant’s ability to work and attend school.” Id.

                                  12   On review, the court concluded that these reasons did not satisfy the Ninth Circuit standard for
Northern District of California
 United States District Court




                                  13   giving “little weight” to Bryant’s observations. Id.

                                  14          The court also considered Bryant’s arguments that the ALJ erred in assessing her

                                  15   credibility and determining that she does not meet or equal a mental impairment listing. As to

                                  16   credibility, the court concluded that “[c]ritical parts of these issues are tied to the ALJ’s evaluation

                                  17   of the lay witness statements, which provide further detail about how Bryant’s impairments impact

                                  18   her ability to work and the extent of her limitations, about which the court has already found

                                  19   error.” Id. at *12. Therefore, the court refrained from analyzing the ALJ’s credibility finding and

                                  20   held that “it makes sense on remand for the ALJ to reevaluate the credibility determination upon

                                  21   reevaluation of the lay witness statements.” Id.

                                  22          With respect to the mental impairment listings, the Commissioner conceded that the ALJ

                                  23   incorrectly applied an outdated version of the regulations but argued that any error was harmless.

                                  24   The court found that Bryant’s argument regarding the listings “relies heavily on the statements by

                                  25   lay witnesses Jeannie Smith and Sean Nunez.” Id. at *14. Given the ALJ’s error as to those

                                  26   statements, the court concluded that it “cannot determine whether the ALJ’s error in applying the

                                  27   incorrect version of the listings was harmless” and did not reach the merits of the argument, but

                                  28   held that “[o]n remand, the ALJ must reevaluate whether Bryant meets or equals Listings 12.04
                                                                                          2
                                             Case 4:18-cv-01514-DMR Document 30 Filed 05/11/20 Page 3 of 7




                                   1   and 12.06 using the applicable version of the regulations.” Id.

                                   2            Bryant timely filed the pending application for attorneys’ fees. [Docket No. 26.]

                                   3   II.      EAJA
                                   4            The EAJA provides for an award of attorneys’ fees to prevailing parties in cases seeking

                                   5   judicial review of federal agency action:

                                   6                   [e]xcept as otherwise specifically provided by statute, a court shall
                                                       award to a prevailing party other than the United States fees and other
                                   7                   expenses . . . incurred by that party in any civil action (other than cases
                                                       sounding in tort), including proceedings for judicial review of agency
                                   8                   action, brought by or against the United States in any court having
                                                       jurisdiction of that action, unless the court finds that the position of
                                   9                   the United States was substantially justified or that special
                                                       circumstances make an award unjust.
                                  10
                                       28 U.S.C. § 2412(d)(1)(A). “Thus, eligibility for a fee award in any civil action requires: (1) that
                                  11
                                       the claimant be a ‘prevailing party’; (2) that the Government’s position was not ‘substantially
                                  12
Northern District of California




                                       justified’; (3) [and] that no ‘special circumstances make an award unjust.’” Comm’r v. Jean, 496
 United States District Court




                                  13
                                       U.S. 154, 158 (1990).
                                  14
                                                A.     Prevailing Party Status
                                  15
                                                To be deemed the prevailing party under the EAJA, a plaintiff must demonstrate that “(1)
                                  16
                                       as a factual matter, the relief sought by the lawsuit was in fact obtained as a result of having
                                  17
                                       brought the action, and (2) there was a legal basis for the plaintiffs’ claim.” Andrew v. Bowen, 837
                                  18
                                       F.2d 875, 877-78 (9th Cir. 1988) (citation omitted). There is no dispute that Bryant qualifies as a
                                  19
                                       prevailing party because her suit secured a remand of the SSA’s final administrative decision. See
                                  20
                                       Gutierrez v. Barnhart, 274 F.3d 1255, 1257 (9th Cir. 2001) (“An applicant for disability benefits
                                  21
                                       becomes a prevailing party for the purposes of the EAJA if the denial of her benefits is reversed
                                  22
                                       and remanded regardless of whether disability benefits ultimately are awarded.”).
                                  23
                                                B.     Substantial Justification
                                  24
                                                The government’s position is substantially justified if the government proves that it has a
                                  25
                                       “reasonable basis in law and fact.” Hardisty v. Astrue, 592 F.3d 1072, 1079 (9th Cir. 2010)
                                  26
                                       (quoting Pierce v. Underwood, 487 U.S. 552, 565 (1988)); accord Yang v. Shalala, 22 F.3d 213,
                                  27
                                       217 (9th Cir. 1994) (citation omitted). This analysis focuses on “the particular issue on which the
                                  28
                                                                                           3
                                          Case 4:18-cv-01514-DMR Document 30 Filed 05/11/20 Page 4 of 7




                                   1   claimant earned remand” and not on whether the government’s ultimate determination was

                                   2   substantially justified. Hardisty, 592 F.3d at 1078 (citation omitted). “The ‘position of the United

                                   3   States’ includes both ‘the position taken by the United States in the civil action’ as well as the

                                   4   agency’s action or inaction ‘upon which the civil action is based.’” Gardner v. Berryhill, 856 F.3d

                                   5   652, 656 (9th Cir. 2017) (quoting 28 U.S.C. § 2412(d)(2)(D)); accord Andrew, 837 F.2d at 878

                                   6   (“[t]he term ‘position’ includes the underlying agency action and the legal position of the United

                                   7   States during litigation.” (citation omitted)).

                                   8           The Commissioner asserts that the government took a substantially justified position in its

                                   9   determination that Bryant should not receive disability benefits because the ALJ’s treatment of the

                                  10   lay witnesses’ statements had a reasonable basis in law and fact. The Commissioner addresses

                                  11   each of the reasons offered by the ALJ to discount the lay witnesses’ statements, arguing that

                                  12   “some evidence in the record” supports those reasons. The Commissioner also notes the existence
Northern District of California
 United States District Court




                                  13   of Ninth Circuit authority that purportedly supports the position that the ALJ gave germane

                                  14   reasons for rejecting Bryant’s mother’s testimony. Opp’n 4-5. Specifically, in giving Bryant’s

                                  15   mother’s statement “little weight,” the ALJ stated in part that her “observations . . . do not

                                  16   outweigh the accumulated medical evidence.” Bryant, 2019 WL at 4168911, at *10. The

                                  17   Commissioner cites Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005), in which the Ninth

                                  18   Circuit held that “[i]nconsistency with medical evidence” is a germane reason for discrediting the

                                  19   testimony of lay witnesses. According to the Commissioner, “[e]ven if inconsistency with

                                  20   medical evidence was not a sufficient reason in this case, controlling case law makes clear that it

                                  21   can be a proper basis, and therefore the ALJ’s rejection of Plaintiff’s mother’s statement had a

                                  22   reasonable basis in law.” Opp’n 4.

                                  23           The court finds that the government’s position was not substantially justified. This action

                                  24   was remanded to the SSA because the ALJ failed to satisfy well-established precedent that

                                  25   requires an ALJ to take into account “[l]ay testimony as to a claimant’s symptoms or how an

                                  26   impairment affects the claimant’s ability to work.” That precedent also makes clear that to

                                  27   disregard such evidence, an ALJ “must give reasons that are germane to each witness.” See

                                  28   Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012) (quotation omitted); see Bryant, 2019 WL
                                                                                          4
                                          Case 4:18-cv-01514-DMR Document 30 Filed 05/11/20 Page 5 of 7




                                   1   4168911, at *10 (discussing then-applicable Social Security Ruling). While the Ninth Circuit held

                                   2   in Bayliss that “[i]nconsistency with medical evidence” is a germane reason to discount lay

                                   3   witness testimony, 427 F.3d at 1218, it is distinguishable from the present case. In Bayliss, the

                                   4   plaintiff argued that the ALJ “improperly rejected aspects of testimony provided by her friends

                                   5   and family members” because he “accepted the testimony . . . that was consistent with the record

                                   6   of [the plaintiff’s] activities and the objective evidence in the record” and “rejected portions of

                                   7   their testimony that did not meet this standard.” 427 F.3d at 1218. The court found that

                                   8   “[i]nconsistency with the record” was a germane reason to reject certain testimony, because the

                                   9   ALJ’s “rejection of certain testimony was supported by substantial evidence.” Id. In contrast, the

                                  10   ALJ here did not explain or identify inconsistencies between Bryant’s mother’s statement and the

                                  11   medical evidence; instead, he concluded that “[o]verall, [Bryant’s mother’s] statement lacks

                                  12   substantial support from objective findings in the record, which demonstrates good daily activities
Northern District of California
 United States District Court




                                  13   including the claimant’s ability to work and attend school.” Bryant, 2019 WL 4168911, at *10.

                                  14   As discussed at length in the opinion, the ALJ’s statement about Bryant’s activities and

                                  15   functioning “ha[d] little basis in the record” and “minimize[d] the extent to which Bryant required

                                  16   accommodations to work and attend school.” See id. Therefore, contrary to the Commissioner’s

                                  17   argument, the ALJ’s treatment of Bryant’s mother’s statement did not have a “reasonable basis in

                                  18   law.” The ALJ’s failure to provide legally sufficient reasons for discounting the lay witnesses’

                                  19   statements impacted this court’s ability to analyze Bryant’s credibility and listings arguments, thus

                                  20   necessitating further proceedings and delaying the determination of Bryant’s claim. The Ninth

                                  21   Circuit has stated that it “will be only a decidedly unusual case in which there is substantial

                                  22   justification under the EAJA even though the agency’s decision was reversed as lacking in

                                  23   substantial evidence in the record.” Decker v. Berryhill, 856 F.3d 659, 664 (9th Cir. 2017)

                                  24   (ellipses omitted) (quoting Meier v. Colvin, 727 F.3d 867, 872 (9th Cir. 2013) (quotation

                                  25   omitted)). Under these circumstances, the court finds that the government’s position was not

                                  26   substantially justified and no special circumstances appear to make an award unjust. Therefore,

                                  27   Bryant is entitled to an award of attorneys’ fees under the EAJA.

                                  28
                                                                                          5
                                           Case 4:18-cv-01514-DMR Document 30 Filed 05/11/20 Page 6 of 7



                                       III.   ATTORNEYS’ FEES
                                   1
                                              When awarding a party attorneys’ fees pursuant to the EAJA, the court must determine the
                                   2
                                       reasonableness of the fees sought. Sorenson v. Mink, 239 F.3d 1140, 1145 (9th Cir. 2001). This
                                   3
                                       inquiry generally entails determining “the number of hours reasonably expended on the litigation
                                   4
                                       multiplied by a reasonable hourly rate.” Id. (quoting Hensley v. Eckerhart, 461 U.S. 424, 433
                                   5
                                       (1983)). An award may be reduced if the movant provided inadequate documentation of the fees
                                   6
                                       requested, the hours spent by counsel were unreasonable, or the movant achieved “limited
                                   7
                                       success” in the litigation. Id. at 1146-47 (citing Hensley, 461 U.S. at 433-34, 436-37).
                                   8
                                              The Commissioner does not contest the statutorily mandated hourly rate adjusted for cost
                                   9
                                       of living by which Bryant calculates her attorneys’ fees -- $201.60 per hour in 2018 and $204.25
                                  10
                                       per hour in 2019.2 See 28 U.S.C. § 2412(d)(2)(A); Sorenson, 239 F.3d at 1148. Nor does the
                                  11
                                       Commissioner dispute the reasonableness of the hours requested by co-counsel David J. Linden.
                                  12
Northern District of California




                                       However, the Commissioner asserts that counsel Ralph Wilborn failed to exercise proper billing
 United States District Court




                                  13
                                       judgment and seeks compensation for “unreasonably excessive hours to work on this routine
                                  14
                                       Social Security disability case.” Opp’n 7. According to the Commissioner, Wilborn spent too
                                  15
                                       much time reviewing the administrative record as well as the record in this case, researching the
                                  16
                                       mental impairment listings, and drafting the reply brief. The Commissioner asserts that Wilborn
                                  17
                                       has considerable experience handling Social Security disability cases in federal court and argues
                                  18
                                       that “[f]or such an accomplished practitioner of Social Security disability law, this case was quite
                                  19
                                       simple, and did not warrant 42.5 hours of work to write two briefs.” Id. The Commissioner cites
                                  20
                                       a laundry list of cases in which other courts have reduced Wilborn’s fee requests and contends that
                                  21
                                       the court should award Bryant no more than $7,309.59 in attorneys’ fees for both Linden and
                                  22
                                       Wilborn. Id. at 7-8, 10 n.5.
                                  23
                                               “Social security cases are fact-intensive and require a careful application of the law to the
                                  24
                                       testimony and documentary evidence, which must be reviewed and discussed in considerable
                                  25

                                  26
                                       2
                                  27    Bryant contends that the statutory maximum hourly rate under the EAJA for work performed in
                                       2019 is $204.25, but the hourly rate for that time period is actually $205.25. See
                                  28   https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039 (last visited May 4, 2020).
                                       The court awards the hourly fee requested by Bryant.
                                                                                         6
                                          Case 4:18-cv-01514-DMR Document 30 Filed 05/11/20 Page 7 of 7




                                   1   detail.” Patterson v. Apfel, 99 F.Supp.2d 1212, 1213 (C.D. Cal. 2000). Notwithstanding the

                                   2   Commissioner’s argument that this case was “quite simple,” Bryant challenged the ALJ’s decision

                                   3   on numerous grounds and the court remanded the matter for further proceedings on three of those

                                   4   grounds.

                                   5          Moreover, although “a district court will always retain substantial discretion in fixing the

                                   6   amount of an EAJA award,” Jean, 496 U.S. at 163, a reduction of fees greater than 10 percent

                                   7   requires “specific” and “persuasive” reasons from opposing counsel. Moreno v. City of

                                   8   Sacramento, 534 F.3d 1106, 1112 (allowing a small reduction of no more than a 10 percent at the

                                   9   court’s discretion). The Commissioner’s request would result in a nearly 30 percent reduction in

                                  10   the amount of fees requested by Bryant’s counsel and appears to be based solely on defense

                                  11   counsel’s opinion about the amount of time that Wilborn should have spent on the case.

                                  12   Additionally, the Ninth Circuit has instructed that courts should generally “defer to the winning
Northern District of California
 United States District Court




                                  13   lawyer’s professional judgment as to how much time he was required to spend on the case.” Id. at

                                  14   1112. Having carefully reviewed the time entries, the court finds that the number of hours claimed

                                  15   are not excessive. [See Docket Nos. 27-1 (Linden Decl., Nov. 25, 2019); 27-2 (Wilborn Decl.,

                                  16   Nov. 25, 2019).] Accordingly, it awards Bryant $10,040.19, representing $8,977.82 for 44.5 hours

                                  17   of work by Wilborn and $1,062.37 for 5.25 hours of work by Linden. The court also concludes

                                  18   that Bryant is entitled to fees incurred in preparing the reply brief for this motion. Jean, 496 U.S.

                                  19   at 161. Bryant’s request for $1,225.50 for six additional hours of work on this fees motion is

                                  20   reasonable. [See Docket No. 29-1 (Wilborn Decl., Dec. 17, 2019).]

                                  21   IV.    CONCLUSION
                                  22          For the foregoing reasons, Bryant’s motion for an award of attorneys’ fees is granted in the

                                  23   amount of $11,265.69.
                                                                                                                    S DISTRICT
                                                                                                                 ATE           C
                                  24                                                                            T
                                                                                                                                    O
                                                                                                            S




                                                                                                                                     U
                                                                                                           ED




                                                                                                                                      RT




                                  25          IT IS SO ORDERED.                                                                 D
                                                                                                                          RDERE
                                                                                                       UNIT




                                                                                                                        OO
                                       Dated: May 11, 2020                                                      IT IS S
                                  26
                                                                                                                                        R NIA




                                                                                                                                  u
                                                                                                                          a M. Ry
                                  27                                                     ______________________________________
                                                                                                       NO




                                                                                                                e D o n n
                                                                                                              dg Ryu
                                                                                                                                     FO




                                                                                                       DonnaJuM.
                                                                                                        RT




                                  28
                                                                                                                                     LI




                                                                                               United States Magistrate Judge
                                                                                                          ER
                                                                                                           H




                                                                                                                                    A




                                                                                                             N                    C
                                                                                         7                                      F
                                                                                                                    D IS T IC T O
                                                                                                                          R
